DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/784,703 filed and is in response to Applicant Arguments/Remarks filed 03/18/2022.
Claims 1-10 are previously pending, of those claims, claims 1-7 and 9 have been amended, claim 10 has been canceled, and new claims 11-20 have been added.  1-9 and 11-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIANG (CN 106602010 A) in view of HE (US 2019/0312283 A1) and GUO (CN 103187559 A).
With respect to claims 1 and 15.  XIANG teaches a method of preparing a sulfur-selenium co-impregnated porous carbon cathode material (paragraph 0007).  The preparation of the material includes the steps of preparing a porous carbon nano-sheet prepared by a hydrothermal reaction and a potassium hydroxide assisted high temperature carbonization method (paragraph 0011). Elemental selenium and sulfur nanoparticles are melting and dipped into the porous carbon nano-sheets (paragraph 0012).  In the preparation method, graphene oxide is dissolved in water, dispersed, and then a pore making agent and organic carbon source are stirred and sealed, the resulting brown hydrogel is freeze-dried and pre carbonized, and then hydrofluoric acid is used to remove the pore former after drying, and then potassium hydroxide and water, after evaporation of the solvent at 850 degrees C high temperature carbonization, the product is washed and dried to form the porous structure of porous carbon nano-sheets (paragraph 0014).  In step 2 the sulfur-selenium fusion co-impregnation process is, elemental selenium, and sulfur and the porous carbon nano-sheet are mixed and heat treated to allow the elemental sulfur and selenium to sublimate and melt into the pore structure of the porous carbon nano-sheet to obtain the sulfur-selenium co-impregnated porous carbon composite material.  
XIANG teaches preparing the carbon nano-sheet as noted above.  XIANG does not explicitly teach the carbon nano-sheets are foreign-templated carbon.  However, XIANG teaches the same method of forming the carbon nano-sheets as that claimed (see claim 9 of the present application and paragraphs 0313-0314).  Specifically a liquid carbon including solution is formed of graphene oxide in water, with colloidal silica and glucose (paragraph 0033).  This solution is then freeze dried (paragraph 0033).  Then mixture is then carbonized at 850 degrees C (paragraph 0033).  The resulting product was washed and dried (paragraph 0033).  Therefore the carbon nano-sheet of XIANG is taken to be analogous to the claimed foreign-templated carbon.  
XIANG does not explicitly teach in the step (a) the mixture includes oxygen.
HE teaches a graphene foam protected selenium cathode layer comprising solid graphene foam composed of multiple pores, with selenium particles residing in the pores of the walls of the foam (paragraph 0018).  The graphene foam may include chemically functionalized graphene sheet containing a functional group (paragraph 0022).  Such functional groups include hydroxyl, carboxyl, carboxylic, and sulfonate groups as examples (paragraph 0023).  In preferred embodiments the process includes chemically functionalizing graphene sheets in the solid graphene foam to promote or facilitate infiltration or impregnation of foam pore with Se (paragraph 0050).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to functionalize the graphene carbon nano-sheets of XIANG with an oxygen containing compound as taught by HE, as HE teaches the benefits of the chemically functionalizing graphene sheets are to promote or facilitate infiltration or impregnation of the pores with Se (HE paragraph 0050).  The oxygen on the functionalized graphene is taken to be the claimed oxygen.  
XIANG teaches the carbon composite material, similarly as taught with HE.  However, neither XIANG nor HE teaches the carbon is porous.  
GUO teaches a selenium lithium battery and a preparation method thereof (abstract).  The selenium porous carrier composite is composed of selenium and a microporous carrier which are mixed, heated and then cooled (abstract).  In one example the microporous carrier may be a microporous carbon with an average pore size of 0.6 nm (paragraph 0043).  This average pore size is taken to mean that at least 50-99% of the pores are microporous.  
At the time the invention as filed one having ordinary skill in the art would have been motivated to have the carbon material of XIANG and HE be microporous as taught by GUO as this is a combination of known prior art elements in order to achieve predictable results as both XIANG and GUO teaches similar electrodes with selenium infused in the carbon carrier, and then GUO teaches that these carriers may preferably be microporous.  
With respect to claims 2 and 20.  XIANG does not explicitly teach the selenium loading in the carbon of less than or equal to 50%.  HE teaches the selenium fills into the pores of the graphene foam preferably less than 50% pore volume fraction (paragraph 0123).  Therefore the selenium loading of 50% or less would have been obvious at the time the invention was filed, as HE teaches that such an amount is preferable.  
Neither XIANG nor HE explicitly teaches the amount of oxygen in the mixture is greater than or equal to 0.63 mmol/g.  However, HE teaches the chemically functionalizing of the graphene sheets helps facilitate infiltration or impregnation of foam pores with Se (paragraph 0050).  Therefore the amount of the functionalization is taken to be a result effective variable, and it would have been obvious at the time the invention was filed to control the amount of the functionalization in order to optimize the effect of facilitating the infiltration or impregnation of the foam pores with Se.  
With respect to claims 3-4.  IANG does not explicitly teach the selenium loading in the carbon of between 50% and 60%.  HE teaches the selenium fills into the pores of the graphene foam preferably less than 70% pore volume fraction (paragraph 0123).  Therefore HE teaches an overlapping range with the claimed amount of 50-60% for the selenium loading.  See MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore the selenium loading of 50% -60% would have been obvious at the time the invention was filed, as HE teaches that such an amount is preferable.  
Neither XIANG nor HE explicitly teaches the amount of oxygen in the mixture is greater than or equal to 0.5 mmol/g.  However, HE teaches the chemically functionalizing of the graphene sheets helps facilitate infiltration or impregnation of foam pores with Se (paragraph 0050).  Therefore the amount of the functionalization is taken to be a result effective variable, and it would have been obvious at the time the invention was filed to control the amount of the functionalization in order to optimize the effect of facilitating the infiltration or impregnation of the foam pores with Se.  
With respect to claims 5-8.  HE teaches graphite oxide may be obtained by immersing the powders of the graphitic material in an oxidizing liquid medium (paragraph 0094).  Such a liquid may include at least nitric acid (paragraph 0094).  In addition the oxidizing liquid may be potassium permanganate (paragraph 0094).  
With respect to claim 9.  XIANG teaches a liquid carbon including solution is formed of graphene oxide in water, with colloidal silica and glucose (paragraph 0033).  This solution is then freeze dried (paragraph 0033).  Then mixture is then carbonized at 850 degrees C (paragraph 0033).  The resulting product was washed and dried (paragraph 0033).  XIANG does not explicitly teach filtering the carbonized mixture.  
HE teaches the carbon material being washed and filtered (paragraph 0131 and 0137).  
Therefore the use of filtering would have been obvious at the time of the invention as it is known step of washing of the particles step and would have been obvious at the time the invention was filed.  
With respect to claims 12 and 17.  GUO teaches the microporous carrier is a microporous carbon having an average pore size of 0.6 nm (paragraph 0043).  GUO does not explicitly teach 60-95% of the pores of the porous foreign-templated carbon are micropores.  However, as noted above GUO teaches the average pore size of 0.6 nm (paragraph 0043), this is taken to be an overlapping range with that of the claimed range, and is taken to have been obvious at the time the invention was filed.  
With respect to claims 13 and 18.  None of XIANG, HE, or GUO teaches the porous foreign-templated carbon comprises micropores, mesopores, and macropores.  However, GUO teaches the average pore size, therefore it is reasonable to assume that the pores would have other sizes.  Therefore the presence of mesopores and macropores would have been an overlapping range with that of what is disclosed by GUO.  
With respect to claims 14 and 19.  GUO further teaches the specific surface area of the microprorous carrier may be 300-1920 m2/g (paragraph 0018).  Therefore this is taken to be an overlapping range with the present invention and would have been obvious at the time the invention was filed.  

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIANG (CN 106602010 A) in view of HE (US 2019/0312283 A1) and GUO (CN 103187559 A) as applied to claim 1 above, and further in view of ABOUIMRANE (US 2012/0225352 A1).
Claim 11 is dependent upon claim 1, and claim 16 is dependent upon claim 15, both of which are rejected above under 35 U.S.C. 103 in view of XIANG, HE, and GUO.  However, none of XIANG, HE, or GUO explicitly teaches the porous foreign-templated carbon is amorphous.  
ABOUIMRANE teaches a selenium containing compounds mixed with a carbon material (abstract).  The selenium carbon composite is formed by selenium and carbon material are mixed, the selenium and carbon material are heated until the selenium melts thereby penetrating the carbon material (paragraph 0025).  Where the carbon is a high surface area material the penetration allows for coverage of at least a portion of the carbon material (paragraph 0025).  Suitable carbon materials may then include amorphous carbon (paragraph 0025).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to have the carbon of XIANG, HE, and GUO be amorphous as taught by ABOUIMRANE as this is a combination of known prior art elements in order to achieve predictable results.  

Response to Arguments
Applicant’s arguments, see page 6 of Applicant Arguments/Remarks, filed 03/18/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 2-4 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 2-4 has been withdrawn. 
Applicant has amended the claim to overcome the rejection.

Applicant’s arguments, see pages 6-8 of Applicant Arguments/Remarks, filed 03/18/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 in view of XIANG and HE have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of XIANG, HE, and GUO.
On page 7 of Applicant Arguments/Remarks Applicant argues that the claims have been amended to recite the foreign-templated carbon is a porous foreign-templated carbon, wherein 50-99% of the pores of the porous foreign-templated carbon.  Applicant argues that neither XIANG nor HE teaches porous foreign templated carbon wherein 50-99% of the pores are microporous.  This argument is persuasive.  However, new grounds of rejection are made further in view of GUO.
GUO teaches selenium lithium battery, that includes a method of forming the electrode including mixing selenium with a porous carrier composite (abstract).  The porous carrier may be a microporous carbon (paragraph 0043).  Therefore GUO at least teaches the carbon carrier with the claimed porosity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GUO (CN 104157860 A) – GUO teaches a sodium-selenium cell and preparation method thereof (abstract).  Selenium porous carrier composite anode composed of selenium and microporous carrier are mixed, heated to obtain the selenium uniformly dispersed in the porous carrier (abstract).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722